Citation Nr: 9918762	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services received on November 29,1995.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to August 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 determination by the 
Department of Veterans Affairs (VA) Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) at Minneapolis, 
Minnesota. 

The veteran appeared at personal hearings before members of 
the MAS at the Minneapolis, Minnesota VAMC in October 1996, 
and before a Member of this Board sitting at the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, in August 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran received private medical treatment on 
November 29, 1995 for an irregular heart rhythm, without 
authorization from VA.

3.  At the time of the unauthorized medical services, the 
veteran was service-connected for the residuals of a 
hemorrhoidectomy, evaluated as 10 percent disabling, and for 
the residuals of a right foot injury, evaluated as zero 
percent disabling, and he was not a participant in a 
vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
private medical services received on November 29, 1995 have 
not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for the residuals of a 
hemorrhoidectomy, evaluated as 10 percent disabling, and for 
the residuals of a right foot injury, evaluated as zero 
percent disabling.  At all relevant times he was not a 
participant in a VA vocational rehabilitation program.

On November 29, 1995, the veteran was receiving VA authorized 
fee basis cardiac rehabilitation monitoring at the Baldwin 
Community Memorial Hospital in Baldwin, Wisconsin.  He began 
to experience irregular heartbeats and was taken to the 
emergency room there for treatment.  Although the cardiac 
rehabilitation monitoring had been authorized by the VA, the 
emergency room treatment had not.  Subsequently, he was 
transported by ambulance to a VAMC.

The veteran filed a claim for payment or reimbursement of the 
$1,458.60 bill for his private emergency room treatment, as 
well as for the cost of the ambulance ride to the VAMC.

In December 1995, the MAS of the VAMC in Minneapolis, 
Minnesota denied the veteran's claim.  The veteran filed a 
notice of disagreement and appealed from that denial.

The veteran appeared at a personal hearing at the VAMC in 
Minneapolis, Minnesota in October 1996.  He testified that he 
believed that the VA should pay the expenses of his private 
medical treatment for the irregular heart rhythm on November 
29, 1995 because the condition was emergent in nature, and 
because he was at the private medical facility receiving fee 
basis cardiac rehabilitation monitoring approved by the VA at 
the time the irregular heartbeats occurred.

In November 1996, the MAS determined that the fee for the 
November 29, 1995 ambulance services would be paid by the VA 
as the veteran was approved for transfer to the VAMC while 
enroute there by ambulance.  

In August 1998, the veteran appeared at a personal hearing 
before a Member of this Board sitting at the RO.  The veteran 
again asserted that the VA should cover the cost of his 
private medical room treatment on November 29 1995.  He 
further asserted that if the VA was paying for the ambulance 
services, it should also cover the cost of the emergency room 
care.

The VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  
38 C.F.R. § 17.120.  Under the initial criterion, the VA will 
pay for unauthorized non-VA medical treatment if the 
treatment was administered for an adjudicated service-
connected disability, for a non-service-connected disability 
associated with and held to have been aggravating an 
adjudicated service-connected disability, for any disability 
if the veteran had a total disability permanent in nature 
that resulted from a service-connected disability, or for any 
disability if the veteran was a participant in a vocational 
rehabilitation program under 38 U.S.C.A. Chapter 31. 

At the time the veteran received the unauthorized medical 
treatment, service connection was not in effect for any 
cardiac disorder.  The treatment was not, therefore, 
administered for an adjudicated service-connected disability, 
or for a non-service-connected disability that was 
aggravating an adjudicated service-connected disability.  
Moreover, the veteran was not totally disabled due to a 
service-connected disability, nor was he a participant in a 
qualifying vocational rehabilitation program.  Thus, the 
first criterion for indemnification against the cost of the 
unauthorized medical treatment administered on November 29, 
1995 has not been met.  As all three criteria for payment or 
reimbursement of unauthorized medical expenses must be met, 
the Board need not address the questions of whether the 
condition treated on that date was emergent, or whether there 
was an available VA medical facility the veteran could have 
used. 

The veteran contends that the VA's payment of the cost of the 
ambulance which transported him to the VAMC in some way 
obligated the VA to pay for the rest of his private medical 
services.  However, the Board notes that the circumstances 
under which the VA will pay for a veteran's transportation by 
ambulance are governed by a different regulation from that 
concerning payment for other private medical services.  See 
38 C.F.R. § 17.143 (1998) (formerly 38 C.F.R. § 17.100).  
Thus, a veteran may qualify for VA payment of ambulance 
services, but not for other private medical treatment. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for reimbursement or 
payment of the cost of unauthorized medical services 
administered on November 29, 1995.  38 U.S.C.A. §§ 1728, 
5107; 38 C.F.R. § 17.120.


ORDER

Entitlement to reimbursement or payment of the cost of 
private medical services received on November 29, 1995 is 
denied.


		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

